IN THE SUPREME COURT OF THE STATE OF DELAWARE


NANCY LEONARD, A/K/A          §
MANCY LEONARD, DERRICK        §   No. 431, 2015
RAYMOND,                      §
    Respondents-Below,        §   Court Below: Family Court
    Appellants,               §   of the State of Delaware
                              §
     v.                       §   File Nos. CN14-02877 and
                              §   15-13-06TN
DSCYF,                        §   Petition Nos. 14-12260 and
    Petitioner-Below,         §   15-06708
    Appellee.                 §

NANCY LEONARD, A/K/A          §
MANCY LEONARD, DERRICK        §   No. 433, 2015
RAYMOND, DSCYF,               §
    Respondents-Below,        §
    Appellants,               §   Court Below: Family Court
                              §   of the State of Delaware
     v.                       §
                              §   File No. CN 15-02144
FAITH ROLLINS,                §   Petition No. 15-07670
    Petitioner-Below,         §
    Appellee.                 §

NANCY LEONARD, A/K/A          §
MANCY LEONARD, DERRICK        §   No. 435, 2015
RAYMOND, DSCYF,               §
    Respondents-Below,        §   Court Below: Family Court
    Appellants,               §   of the State of Delaware
                              §
     v.                       §   File No. CN14-03954
                              §   Petition No. 14-20181
JENNIFER RICHARDSON,          §
    Petitioner-Below,         §
    Appellee.                 §
                             Submitted: May 11, 2016
                             Decided:   May 13, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                           ORDER

       This 13th day of May, 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its August 10,

2015 written decision. We also find that Leonard lacks standing to appeal the

denial of the two guardianship petitions brought by separate parties who have

chosen not to appeal those decisions.1 Accordingly, Leonard’s appeal with respect

to those petitions must be dismissed.

       NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Family Court issued on August 10, 2015 is AFFIRMED, and Leonard’s appeal is

DISMISSED with respect to the guardianship petitions.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                           Justice



1
  See Hughes v. DFS, 836 A.2d 498, 506 (Del. 2003) (“Because the Maternal Aunt is not a party
to this present appeal, and because she did not file an appeal in her own right, this Court lacks
subject matter jurisdiction to consider that claim.”); Lane v. DFS, 89 A.2d 477 (Del. 2014)
(Table); Morris v. DFS, 45 A.3d 149 (Del. 2012) (Table) (“Because the maternal grandparents
have not appealed from the Family Court’s adverse order, the parents lack standing to prosecute
an appeal from the Family Court’s order denying grandparents’ guardianship petition.”).




                                               2